Simmons, C. J.
1. Where a merchant employs a clerk for four months and refuses to allow him to enter upon his duties, the clerk can not immediately bring suit for the full amount of the wages which the merchant has agreed to pay for the services of the clerk for four months.
2. Where in the same contract the merchant agrees to sell to the clerk at wholesale prices goods for his use, the clerk can not immediately recover the difference between the wholesale and retail prices of goods which he would probably have bought had he entered the merchant’s service and been allowed to make his purchases at wholesale prices. Such damages would be too remote and speculative.
3. An amendment alleging that since the wrongful refusal to allow the clerk to enter upon his services, and since the filing of the original declaration, the clerk had obtained employment at a salary less than that agreed upon in the contractsued on, and praying judgment for the difference for the full term of four months, was properly refused, as it set out a new cause of action, and was, furthermore, based upon facts occurring subsequently to the filing of the original declaration.

Judgment affirmed.


All concurring, except Lumpkin, P. J, and Little, J., absent.